UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-2334


RAS-SELAH: 7 TAFARI: EL,

                Plaintiff - Appellant,

          v.

GLASSER AND GLASSER PLC,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Mark S. Davis, District
Judge. (2:10-cv-00532-MSD-FBS)


Submitted:   April 29, 2011                   Decided:   May 17, 2011


Before DAVIS, KEENAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ras-Selah: 7 Tafari: El, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Ras-Selah:         7    Tafari:        El   appeals    from       the    district

court’s       dismissal      of       his   complaint.              The    district       court

interpreted the complaint as criminal in nature and dismissed

it.     A private person may not initiate a criminal action in the

federal courts.            Linda R.S. v. Richard D., 410 U.S. 614, 619

(1973)    (“[A]      private         citizen      lacks     a   judicially          cognizable

interest      in   the     prosecution       or       nonprosecution           of   another.”);

Connecticut Action Now, Inc. v. Roberts Plating Co., 457 F.2d

81, 86-87 (2d Cir. 1972) (“It is a truism, and has been for many

decades, that in our federal system crimes are always prosecuted

by the Federal Government, not as has sometimes been done in

Anglo-American jurisdictions by private complaints.”). *

              To the extent that we can discern civil claims in the

complaint, the claims fall within the realm of common law torts.

Thus,     a   showing       of       jurisdiction         premised        on    diversity     of

citizenship        would     be      necessary        for    the     district         court   to

entertain      the   complaint.             At   base,      diversity          of   citizenship

requires parties to be citizens of different states or of a

domestic state and a foreign state.                       28 U.S.C. § 1332(a) (2006).

      *
       Ras-Selah: 7 Tafari: El claims that at least part of his
authority to prosecute stems from his status as a sovereign.
Whatever the nature and jurisdiction of his sovereignty, it does
not entitle him to initiate criminal prosecutions in United
States courts.



                                                 2
“The   burden   of   proving   jurisdictional   facts   rests      upon   the

plaintiff.”     Haynes v. James H. Carr, Inc., 427 F.2d 700, 704

(4th Cir. 1970).      The complaint here not only failed to plead

such diversity, but affirmatively pleaded facts undermining the

existence of diversity in the jurisdictional sense.

            Finding no merit in the appeal, we affirm the judgment

of the district court.         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    the   court   and   argument   would   not    aid   the

decisional process.

                                                                   AFFIRMED




                                     3